          Case 2:19-cv-04954-MTL Document 87 Filed 09/17/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Evanston Insurance Company,                     No. CV-19-04954-PHX-MTL
10                  Plaintiff,                       ORDER
11   v.
12   Tracey Portee Murphy, et al.,
13                  Defendants.
14
15            Pending before the Court is the parties’ joint summary of the discovery dispute

16   regarding Plaintiff/Counterdefendant Evanston Insurance Company’s privilege logs after

17   its denial of insurance coverage on July 24, 2019. (Doc. 84.) Specifically, Defendants

18   take issue with the sufficiency of the descriptions provided in Plaintiff’s Second

19   Amended Privilege Log (Doc. 83-1).

20            Generally, a privilege log “must include the following information for each

21   document: (1) the author(s); (2) the nature or type of document; (3) the names of all

22   individuals who were shown, sent, received, or informed of the substance of the

23   document; (4) the date of the document; and (5) the subject matter of the document.”

24   MJG Enters., Inc. v. Cloyd, No. 2:10-cv-00086-TMB, 2012 WL 12964345, at *2 (D.

25   Ariz. Oct. 30, 2012); see also In re Grand Jury Investigation, 974 F.2d 1068, 1071 (9th

26   Cir. 1992). The Court agrees with Defendants that many of the entries on Plaintiff’s

27   privilege log (Doc. 83-1) are insufficient.

28   ///
       Case 2:19-cv-04954-MTL Document 87 Filed 09/17/20 Page 2 of 2



 1         Plaintiff shall have seven (7) days to submit a revised or augmented privilege log
 2   with enough information for each document or communication to allow Defendants and
 3   this Court to readily assess each claim of privilege. While “plaintiff is not required to
 4   provide information about ‘strategy’ or the detailed substance of the subject
 5   communications, it must provide a description of the general topic that is detailed
 6   enough” to show that the privilege claim is appropriate. Friends of Hope Valley v.
 7   Frederick Co., 268 F.R.D. 643, 652 (E.D. Cal. 2010).
 8         Accordingly,
 9         IT IS ORDERED that Plaintiff shall submit a revised or augmented privilege log
10   to Defendants within seven (7) days of this Order.
11         IT IS FURTHER ORDERED that the joint discovery dispute regarding privilege
12   and redactions to files prior to Plaintiff’s July 24, 2019 denial of coverage (Doc. 83)
13   remains pending at this time.
14         Dated this 17th day of September, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
